Citation Nr: 1137662	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  09-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2000 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied entitlement to an increased rating in excess of 10 percent for degenerative disc disease, L4-5 and L5-S1.  This matter was subsequently transferred to the RO in Waco, Texas.  

The Board remanded the claim in April 2010 in order to provide the Veteran with a Board hearing.  She provided testimony before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the July 2010 Board hearing, the Veteran stated that she had continued with treatment at the VA medical center (VAMC) in Dallas, Texas.  The most recent VA record in the file is dated in June 2009.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained in accordance with 38 C.F.R. § 3.159 (2010).    

In addition, the Veteran reported that her back-related symptoms had worsened significantly since her last VA examination in April 2008.  She also reported a worsening in symptomatology to a VA doctor in May 2009.    

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, the Veteran must be provided with a new VA examination to determine the current severity of her service-connected lumbar spine disability.  

The Board notes that during the April 2008 VA examination, the examiner stated that the Veteran's reported falls and numbness in her knees and legs were essentially unrelated to her service-connected back condition.  However, this opinion was not supported with a rationale or other clinical or diagnostic evidence such as EMG testing.  

The Court has held that an examination is inadequate where the examiner formulates an opinion without considering the Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).
 
Therefore, on remand, the examiner is requested to evaluate the Veteran's reports of falls and numbness in her lower extremities and provide an opinion as to whether these symptoms are connected to her service-connected lumbar spine disability.  The opinion must be supported by a rationale that takes into consideration the Veteran's reports.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from the Dallas VAMC, including records since June 2009, according to 38 C.F.R. § 3.159.  


2.  The Veteran should be afforded a VA examination to determine the current severity of the service-connected lumbar spine disability.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  All indicated testing should be conducted.

The examiner should report the range of motion of the thoracolumbar spine in degrees.  The examiner should report whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should report whether there is any ankylosis of the spine, and if so, whether the ankylosis was favorable or unfavorable.  

The examiner should report all neurologic impairment resulting from the service-connected lumbar spine disability.  The examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest, and if so, the frequency and duration of the bed rest.  

If any neurologic impairment is found, the examiner should identify the nerve impaired and indicate whether there is complete or partial paralysis, neuralgia, or neuritis; and whether any partial paralysis, neuritis or neuralgia is mild, moderate, moderately severe, or severe.    

If there is sciatic nerve impairment, the examiner should report whether the foot dangles and drops, whether there is active movement possible of the muscles below the knee or whether flexion of the knee is weakened or lost.  The examiner should comment as to whether there is marked muscle atrophy.  

If there is neurologic impairment of the lower extremities that is not related to the service-connected back disability, the examiner should so report.  

Finally, the examiner should discuss the impact, if any, the disability has on the Veteran's ability to obtain and maintain gainful employment and activities of daily living.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of her history and her current symptoms.  If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.  

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Following completion of all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative who should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

